Case: 19-12885   Date Filed: 03/12/2020   Page: 1 of 5



                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12885
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:15-cr-60309-JIC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JUDEL JEAN-CHARLES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 12, 2020)

Before JORDAN, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 19-12885        Date Filed: 03/12/2020      Page: 2 of 5



       Judel Jean-Charles appeals his 24-month sentence, imposed following the

revocation of his supervised release. Jean-Charles raises two arguments on appeal.

He first argues his sentence was procedurally unreasonable because the district

court failed to consider the 18 U.S.C. § 3553(a) factors, as well as pertinent policy

statements in Chapter 7 of the Sentencing Guidelines. Second, he argues his

sentence was substantively unreasonable because it was above the guideline range

and was greater than necessary to provide for just punishment. After review,1 we

affirm.

       Reviewing reasonableness is a two-part process which requires us to ensure,

first, that the district court did not commit a significant procedural error, and

second, that the sentence is substantively reasonable. United States v. Irey, 612

F.3d 1160, 1189 (11th Cir. 2010) (en banc). First, as to the procedural

reasonableness of Jean-Charles’s sentence, we will conclude a significant

procedural error has been made if the district court calculated the guideline range

incorrectly, failed to consider the § 3553(a) factors, based the sentence on clearly


       1
         We ordinarily review the sentence imposed upon revocation of supervised release for
reasonableness, applying a deferential abuse-of-discretion standard. United States v.
Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014); Gall v. United States, 552 U.S. 38, 51 (2007).
However, the government argues here that we should review Jean-Charles’s procedural
reasonableness claims only for plain error, as he failed to preserve them. See Vandergrift, 754
F.3d at 1307 (“Because [the defendant] did not object to the procedural reasonableness at the
time of his sentencing, we review for plain error.”). We need not resolve the parties’ dispute
regarding the standard of review, as we would affirm the district court’s sentencing decision
even under the more favorable abuse-of-discretion standard Jean-Charles suggests we should
apply.
                                               2
              Case: 19-12885     Date Filed: 03/12/2020   Page: 3 of 5



erroneous facts, neglected to explain the sentence, or treated the Guidelines as

mandatory rather than advisory. Gall, 552 U.S. at 51.

      It is generally true that upon revocation of supervised release, a court must

impose a sentence “sufficient, but not greater than necessary, to comply with the

purposes” listed in 18 U.S.C. § 3553(a). 18 U.S.C. §§ 3553(a), 3583(e). Among

the factors courts should consider under § 3553(a) is “any pertinent policy

statement . . . issued by the Sentencing Commission.” 18 U.S.C. § 3553(a)(5).

Chapter 7 of the Sentencing Guidelines lays out several such “pertinent policy

statement[s]” concerning sentences imposed upon revocation of supervised release.

U.S.S.G. § 7B1.1–7B1.5. Among those policy statements is a table with suggested

terms of imprisonment based on the seriousness of the supervised-release violation

and the defendant’s criminal history category. Id. § 7B1.4. A district court

generally must consider these sentencing ranges, along with the other policy

statements in Chapter 7, though it is not bound by them. See United States v.

Hofierka, 83 F.3d 357, 360–61 (11th Cir. 1996), modified by, 92 F.3d 1008 (11th

Cir. 1996).

      We have held, however, that the district court is not required to consider the

§ 3553(a) factors when revocation is mandatory under § 3583(g). United States v.

Brown, 224 F.3d 1237, 1241 (11th Cir. 2000), abrogated on other grounds by

Tapia v. United States, 564 U.S. 319 (2011). Revocation is mandatory where, as


                                          3
               Case: 19-12885     Date Filed: 03/12/2020    Page: 4 of 5



here, the defendant possessed a firearm in violation of federal law. 18 U.S.C.

§ 3583(g)(2). Jean-Charles’s argument that the district court procedurally erred in

failing to explicitly consider those factors—including any pertinent Chapter 7

policy statements—is therefore without merit.

      In any case, the record reveals that the district court did, in fact, consider

both the § 3553(a) factors and the Chapter 7 policy statements in imposing Jean-

Charles’s sentence. Specifically, the district court stated its sentencing decision

was based on “the seriousness of the offense, that is, discharging a firearm in a

crowded parking lot at 4:30 in the morning, [and] striking an individual,” and

further noted the maximum 24-month sentence was necessary to “promote respect

for the law, to provide just punishment, and to afford adequate deterrence and to

protect the public.” See 18 U.S.C. § 3553(a)(2). As for the Chapter 7 policy

statements, the district court noted that Jean-Charles’s violations constituted

“Grade A” violations under the table in § 7B1.4. See U.S.S.G. § 7B1.4. Thus,

even assuming the district court was required to consider the factors Jean-Charles

identifies, it did so. In sum, we can perceive no procedural error, plain or

otherwise, in the district court’s sentencing decision.

      Having considered procedural reasonableness, we now turn to the

substantive reasonableness of Jean-Charles’s sentence. Irey, 612 F.3d at 1189. In

that respect, we will reverse only if “left with the definite and firm conviction that


                                           4
               Case: 19-12885     Date Filed: 03/12/2020    Page: 5 of 5



the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” Id. at 1190. “The fact that we might reasonably

have concluded that a different sentence was appropriate is insufficient to justify

reversal of the district court.” Gall, 552 U.S. at 51.

      The party challenging the sentence bears the burden of proving that it is

unreasonable in light of the totality of the circumstances and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). Jean-

Charles cannot meet that burden. The district court did not fail to consider any

factor due significant weight, give an improper factor significant weight, or

improperly rely on any factors, and it sentenced Jean-Charles within the statutory

limits after explaining the seriousness of his violations and the need for deterrence,

to protect the public, and to promote respect for the law. We must defer to the

weight the district court afforded these factors in the absence of “a clear error of

judgment,” and we find no such error here. Irey, 612 F.3d at 1189; see also United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Accordingly, we affirm Jean-Charles’s 24-month sentence as procedurally

and substantively reasonable.

      AFFIRMED.




                                           5